Case 13-50530-CSS   Doc 772-16   Filed 08/21/20   Page 1 of 5




Exhibit 125
                   Case 13-50530-CSS             Doc 772-16         Filed 08/21/20        Page 2 of 5




 From: T. Mike Riggs [tmriggs@iequitypartners.com]
 Sent: Saturday, June 27, 2009 1:55 AM
 To: Derex Walker
 Subject: Equity Offer for Jack Cooper-Active Transportation - confidential
 Attachments: Wynnchurch Funding Proposal to Active.pdf; Laurus Funds Term Sheet for Active
                        Transportation.pdf; GE Proposal to JHT Holdings • Arrnaged by TM Riggs.pdf; Hyde Park
                        SPAC Offer to JHT.pdf; Batten Capital - Financing Support Letter for Allied Debt Transaction
                              122308(2).doc


 Derex,

  finally made it to Los Angeles. I will see you in the morning. However before we meet tomorrow I thought
 should share the email below with you. I ask that you only share it with Ron because it is supposed to be
 confidential. I do not feel I am violating the confidentiality clause because I did not share their specific proposal
 with you. However I wanted you to know that I do have several pending financing options. This is Just one of
 them.


 My relationships with various financing partners could help affect a buyout of Yucaipa's position in Allied
 Holdings if you are ever interested in pursuing that alternative, I have attached several other examples of some
 of prior financing term sheets, to hopefully add more credibility to the idea. I am comfortable in the fund raising
 space.


 See you in the morning. See below.

 T. Mike Riggs
 Chairman & CEO
 Cell 262-496-5440
 E-Fax 770-200-2672
 E-Mail tmriaas@Jecfuitypartners.com



 From: Pelham Smith [mailto:Dsmith(a>DroDheteauitv.com]
 Sent: Friday/ June 26, 2009 5:43 PM
 To: tmri gas ©iequitypartners. corn
 Cc: tcooDer@3iackcooDer.com; Ross Gatlin; George Stelling; Ben Eakes; Charles Collie
 Subject: Jack Cooper Letter of Intent

 Mike,

 I have attached a letter of intent which outlines the terms of a proposed equity investment by Prophet Equity in IEP
 Carhaul, the purpose of which would be to significantly strengthen the balance sheet and improve the liquidity position of
 the company. We are very excited about a potential investment in IEP Carhaul and look forward to having the opportunity
 to move the process forward.

 We are proposing a $20 million investment in the form of common stock. There is nothing magical about that number. But
 it does accomplish the liquidity objectives and allow you and your management team to focus on running and improving
 the business rather than spending too much of your time restructuring payment terms with vendors and creditors. And as
 we have discussed, Prophet Equity would also continue to be a source of capital to fund additional related acquisitions.

 If you have any questions or would like to discuss any aspect of our proposal, give me a call.

 Best regards,

 Pelham




Professionals' Eyes Only - YUCAIPA764336
                      Case 13-50530-CSS   Doc 772-16   Filed 08/21/20   Page 3 of 5

 Pelham Smith
 Prophet Equity LLC
 181 Grand Avenue, Suite 201
 Southlake,TX 76092
 817-898-1508-office
 214-789-0468-cell
 817-898-1509-fax
 Dsmith®.DroDheteauitv.com




Professionals' Eyes Only YUCAIPA764337
             Case 13-50530-CSS               Doc 772-16          Filed 08/21/20        Page 4 of 5

            WYNNCHURCH | C'.'.."- ...'.;


                                                                                          39400 Woodward Avenue
                                                                                                       Suite 185
                                                                                        Bloomfield HUls, MI 48308
                                                                                                Tel: (248) 593-3804
                                                                                               Fax: (847) 604-6135
   November 7, 2008

   T. Michael Riggs
   Chairman & Chief Executive Officer
   Active Transportation
   2900 S. Davis Blvd, Suite B
   Joplin, Missouri 64804



   Dear A'k. Kiggs,


   Wynnchui'ch Capital, Ltd, ( Wynnchurch") is pleased to provide you with this written indication of interest
   ("10T") setting forth our Interest in providing up to $38 million of equity fLindlng (the "Equity Financing") to
   Active Transportation ( Active ^ for:

       (a) die purchase of die 64 former PTS car haul units now owned by Toyota, mentioned in the letter
            from Toyota (the Initial Acquisitions ); and,
       (b) die balance of the former PTS units, approximately 115 more units (the "Follcm-On Acquisitions"),
            should terms and conditions be provided by Toyota which ace similar to those provided for the
            Initial Acquisitions.

   Based upon our review of the materials you have provided to date, Wynnchurch is interested in providing the
   Equity Financing for the Initial Acquisitions and FoUow-On Acquisitions assuming that:

       (i) all car haul units would be purchased at an approximafe price of $200,000 per tmck/tmiler
                 combination (a. Unit );
       (ii) approximately 50% of the purchase price per Unit would be fmided with the Equity Financing
                 and the remaining consideration would be financed through third party indebtedness;
       (iii) die Units would be in generally good woclung condition suitable to meet Toyota's operational
                requirements;
       (iv) there is sufficient demand from Toyota to utilize the Units;
       (v) a Contract Carriage Agreement mututLlly acceptable to all pa-t-ties would be entered into pruvlding
                for immediate utilization of all purchased Units; and,
       (vi) die Contract Carriage Agreement entered into with Toyota would be for a period of not less than
                five years, assuming that Active has materially complied with Toyota's opemtional requirements.


   We anticipate that the Initial Acquisitions could be completed by the calendar year end of 2008, and that the
   Follow-On Acquisitions could be completed within die first quarter of 2009, assuming they were offered and
   there was sufficient opet-attonal demand to support their utilization.


   We would fund our investment from our own capital under management, which is appmxmiately $500
   million, with uvcr $150 million available f(^r new transactions. Wynnchurch intends to pro^^ide a solid base of
   equity capital which would facilitate the dosing of the transaction. If this involves acquisitions or other
   initiatives requiring additional capital, we would make additional equity available to die Company. The equity
   capital for this transaction would come from Wynnchurch Capital Partners II, L.P. Regafding the debt
   funding required to complete die Initial Acquisitions and Follow'On Acquisitions, we understand that Acti'\re
   has identified lenders interested in supporting the transactions outlined herein. However, if necessary,
   Wymichurch maintains a number of strong relationships with financing institutions -and is confident
   appropriate levels of debt financing could be secured in an expedidous manner.




Professionals' Eyes Only YUCAIPA764338
                Case 13-50530-CSS                 Doc 772-16      Filed 08/21/20         Page 5 of 5




   WhUe to date we have been impressed by the Active management team and hv\7e reviewed the fmancial
   analysis of the Initial Acquisitions prepared by Active and its 'advisors, consuimn'ation of die proposed Equity
   Financing is subject to and contingent upon i) completion of a thorougli business, financial, and legal due
   diligence cevie\v of Active, including discussions with key customers, widi results satisfactory to Wynnchurch
   in its sole discretion wid ii) negotiation of a definitive purchase agrccmc;nt and related documents, with terms
   and conditions satisfactory to both parties.


   Wynnchui'ch Capital, Ltd. is a Chicago-based pri^Tate equity investment firm that specializes in in'\resting in
   transportation and logistics businesses. We have significant experience in the automotive supply indusuy
   through die acquisition of five portfolio companies, as well as die logistics industry where we have invested in
   four businesses over die past five years. We have been making private equity investments as principals
   collectively for over 60 years, and h^ve led or participated in more than 55 middle market buyout transactions
   over the past 10 years, through which we believe, we have developed an outstanding track record as a value-
   added partner to management.


   Tins letter represents a preliminary non-binding letter of interest and neither Wynnchurch nor Active shall be
   liable hereunder in any respect. We hope you find this letter responsive, and we look forward to working
   together with you and die Company's mamgement team toward completing a transaction. If you need any
   additional information on Wynnchurch, or dcsu-c cl'iirificatiun on. any points in tliis letter, please du not
   hesitate to call me at (248) 593-3801 or visit our website at www.wynnchurch.com.


   Wymichuich is prepared to immediately dedicate significant resources and commence due diligence with die
   gpal of completing the Initial Acquisitions by year-end. Our team stands ready to meet in Chicago on
   November 18th to initiate the transactions outiined herein. Thank you for your consideration.


   Sincerely,




   Terry Theodore
   Partner




Professionals' Eyes Only YUCAIPA764339
